DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants have amended the claims to overcome the 112 rejections, thus putting the application in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record fails to teach, with sufficient specificity, a decorative sheet manufacturing method using an inkjet printer including a head unit provided with a plurality of nozzles for jetting liquid droplets of an ultraviolet curable ink and an ultraviolet irradiation unit that moves together with the head unit in a main scanning direction of the head unit and irradiates the liquid droplets jetted from the nozzles and landed on a main surface of a transparent base material with ultraviolet rays, the decorative sheet having the transparent base material and a plurality of dots formed in a print region on the main surface of the transparent base material and formed of a cured product of the ultraviolet curable ink, and the decorative sheet manufacturing method comprising a printing step of forming the plurality of dots on the main surface of the transparent base material by carrying out inkjet printing satisfying the following printing conditions (1) to (3) in a multi-pass manner using the inkjet printer, wherein the ultraviolet curable ink has a surface tension of equal to or less than 25 mN/m measured at 25°C, printing conditions:

(2) a waiting time from when the liquid droplets jetted from the nozzles land on the main surface to when the liquid droplets are irradiated with ultraviolet rays from the ultraviolet irradiation unit is equal to or longer than 10 ms and equal to or shorter than 5.0 s, and 
(3) when a liquid droplet density in the print region in a case where the head unit is main-scanned once in the main scanning direction is defined as "the amount of the liquid droplets in the (1) x output resolution in main scanning direction x output resolution in sub-scanning direction/number of passes of the inkjet printer", the liquid droplet density is equal to or more than 0.1 pl/in2 and equal to or less than 1.0 pl/in2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodas et al. (US Serial No. 2003/0148024), teaches a low viscosity precursor composition, applied by inkjet deposition [0184], having a surface tension of 25-30 dynes/cm [0185, 0189].  Kodas et al. teaches each drop generated by the inkjet head includes approximately 25-100 pl of the composition [0221].  Kodas et al. does not teach a head unit provided with a plurality of nozzles and does not specifically .
Makuta et al. (US Serial No. 2010/0165022) teaches an image forming apparatus including a recording head which has a plurality of nozzles for ejecting an ink onto a recording medium [0016].  Makuta et al. teaches a droplet volume of 2 pl [0063] and a surface tension of from 20 to 60 mN/m [0238].  Makuta et al. does not teach a transparent substrate, ultraviolet irradiation, nor a waiting time from when the liquid droplets jetted from the nozzles land on the main surface to when the liquid droplets are irradiated with ultraviolet rays is equal to or longer than 10 ms and equal to or shorter than 5.0 s.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767